John B. Robbins, Chief Judge. In this workers’ compensation case, appellee Ronnie Furman prevailed on an appeal by appellant Second Injury Fund, and now seeks an award of an attorney’s fee against the fund. His motion must be denied.  The general rule in Arkansas is well settled that attorneys’ fees are not awarded unless expressly provided by statute or rule. Ark. Okla. Gas Corp. v. Waelder Oil & Gas, Inc., 332 Ark. 548, 966 S.W.2d 259 (1998); City of Ozark v. Nicholas, 56 Ark. App. 85, 937 S.W.2d 686 (1997).  As authority for granting his request, appellee cites Ark. Code Ann. section 11-9-715(b)(1) (Repl. 1996), which provides: (1) In addition to the fees provided in subdivision (a) (1) of this section, if the claimant prevails on appeal, the attorney for the claimant shall be entided to an additional fee at the full commission and appellate court levels, the additional fee to be paid equally by the employer or carrier and by the injured employee or dependents of a deceased employee, as provided above and set by the commission or appellate court. Flowever, this subsection does not mention the Second Injury Fund. It cannot reasonably be contended that the terms “employer or carrier” include the Second Injury Trust Fund, because the legislature specifically names the Second Injury Trust Fund when it speaks of that entity. The best example of such is in this same code section 11-9-715 (a) (2) (A) that addresses proceedings before an administrative law judge. It directs the Commission to award an attorney’s fee from the Second Injury Trust Fund when it finds that a claim against the fund has been controverted but compensation is awarded. The attorney fee provision of section ll-9-715(b)(l) pertaining to appeals from the administrative law judge to the full Commission and appellate courts simply does not similarly provide for a fee to be paid from the Second Injury Fund.  We believe this motion only requires an application of the law. However, if we perceived an ambiguity in these statutory provisions and undertook to construe them, we would be obliged to construe section 11-9-715(b)(1) strictly. Ark. Code Ann. § 11-9-704(c)(3) (Repl. 1996). Consequently, a strict construction would likewise require us to deny an award of an attorney’s fee against the fund. Although we might think it unfair that appellee is not entitled to an award from the Second Injury Fund for attorney fees he has incurred on this appeal, it our duty to apply the law. The law does not permit such an award and we deny appellee’s motion. Pittman, Arey, Jennings, Stroud, and Meads, JJ., agree. Bird, Rogers, Neal, Griffen, Crabtree, andRoAF,JJ., dissent.